In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00009-CR


                        JAMES CHARLES BEDREE, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                    Randall County, Texas
                Trial Court No. 23,626-B, Honorable John B. Board, Presiding

                                        July 14, 2014

                                         ORDER
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant James Charles Bedree appeals from his conviction for indecency with

a child. On July 10, 2014, we received a motion to withdraw from appellant’s counsel

wherein he stated that appellant had not completed payment of attorney’s fees. On

June 26, 2014, we abated the cause in response to the court reporter’s request for an

extension of time to file the record due to non-payment of the record. In our abatement

opinion we directed the trial court to determine the following:

       1. whether appellant desires to prosecute the appeal;
      2. whether appellant is indigent;

      3. whether appellant is entitled to a free record.


We, now, direct the trial court to include the following items to be determined at the

abatement hearing:

      4. whether appellant is entitled to appointed counsel and, if so,

      5. whether retained counsel should be appointed.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by July 28, 2014.

Should further time be needed to perform these tasks, then same must be requested

before July 28, 2014. Furthermore, the motion to withdraw is denied at this time.

      It is so ordered.

                                                             Per Curiam

Do not publish.




                                            2